DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on April 29, 2022.
Claims 1-20 are pending in this action. Claims 1, 3, 5, 8, 10, 12, 15, and 17 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention
is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or
an abstract idea) without significantly more. The claim(s) recite(s) an abstract idea
of validation of data entry using speech recognition and image processing. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims directed to an abstract idea of the combined uses of optical character recognition and speech recognition for data validation in the process of data entry. The claim is drawn to process and system (a series of steps or acts) that similar to an idea ‘Of itself such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.

The claim does not require that the method be implemented by a particular
machine. The method does not require a particular transformation of a particular article.
There is not transformation of a physical objects or data into a different state or thing.
This combined uses of image processing and speech recognition for data validation in the process of data entry is similar to displaying certain results of the collection and analysis found by the courts to be abstract idea (Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016).

This judicial exception is not integrated into a practical application because claims broadly recites the result (storing a data “as claimed: not sure which data is valid” as validated data based on comparison of the first data and the second data), rather than sufficiently claiming a technical means of achieving the result. See Two-Way Media Ltd. v. Comcast Cable Commons, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (“The claim requires the functional results ... but does not sufficiently describe how to achieve these results in a non-abstract way.”).
The claims recite a Judicial exception relating to “validated data, along with a generic computer with speech and image recognition processing capability that simply used as tool to implement the abstract idea”. Here the claims do not change the underlying or other technology, rather the claimed techniques playing using computing device as pedagogical tool. The claimed additional elements—the computing device —“merely use a computer as a tool to perform an abstract idea” or “do no more than generally link the use of a judicial exception to a particular technological environment.” Memorandum, 84 Fed. Reg. at 55; see Customedia Techs., LLC v. Dish Network Corp., No. 2018-2239, 2020 WL 1069742, at *3 (Fed. Cir. Mar. 6, 2020) (“We have held that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.”).
Accordingly, claims 1-20 do not integrate the judicial exception into a practical application. See Memorandum, 84 Fed. Reg. at 54. As the claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is “directed to the .. . judicial exception.” Id. at 54.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic computer. The claim amounts to no more than validated data by comparing each other. Taking the claimed elements either individually or as ordered combination, that transform claims into patent-eligible application, since claims merely recite use of already existing computer-based speech recognition and image processing i.e., optical character recognition (OCR), and there is no “inventive concept” converting speech-to-text and image-to-text and comparing each other using computing device well-understood, routine, and conventional activities commonly used in industry of validating data, since claims, at most, attempt to limit abstract idea to particular technological environment, and such limitation has been held insufficient to save claims in this context, and since dependent claims are not rendered patent-eligible by recitation of additional steps such as, user intervention if data do not match, OCR; fixing mismatch character by user; even though additional limitations may narrow scope of claims. The claim does not amount to significantly more than the abstract idea itself. Accordingly, claims 1-20, are ineligible.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2007/0022372) discloses, multimodal note taking annotation, and gaming.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
May 21, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656